Title: To Alexander Hamilton from James McHenry, [8 March 1798]
From: McHenry, James
To: Hamilton, Alexander



[Philadelphia, March 8, 1798]
My dear Hamilton.

I have transferred your certificates and received your interest. I have also paid to Mr. Wolcott 40 20/100. I will pay to Mr. Lewis 7 dolls who says he does not recollect that you owed him any thing. I have retained 100, and herewith inclose the balance or 21 36/100.
If this should find you at New-York I intreat you to spare an hour or two to the essay, and to send it to me as soon as possible. If you should not have returned to New York I have desired Mr. Inglis to transmit it.
Apathy prevails as yet within and out of Congress.
Yours affectionately

James McHenry8 March 1798



Interest reced at the Bank of the U.S.
144 48


4 quarters at the B. N. Am.
 24  8


Total
168 56



Alexr Hamilton Esq

